Citation Nr: 0400879	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  02-00 735 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
pension benefits in the calculated amount of $11,150.00. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from August 1974 April 
1978.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2001 decision by 
the Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas (hereinafter RO) which denied the 
veteran's claim of entitlement to a waiver of recovery of an 
overpayment of VA pension benefits. 


FINDINGS OF FACT

1.  The veteran was awarded VA pension benefits with payments 
effective from February 1, 1997; he was notified on numerous 
occasions that as a condition of this award, it was his 
responsibility to report any changes in income. 

2.  The overpayment in question was created as result of 
discovery of payments from the Social Security Administration 
which began in October 1998 that were not previously 
considered as part of the veteran's family income; the 
veteran first reported receipt of payments from the Social 
Security Administration at a hearing in October 1999.  

3.  The veteran was not specifically informed that his 
pension award was based on his having no Social Security 
income until letter dated in March 1999. 

4.  Termination of the veteran's pension award was not 
initiated by VA until March 2000. 

5.  For those portions of the overpayment created for the 
period from November 1998 to April 1999 ($3,483.00) and from 
October 1999 to March 2000 ($3,485.00), the veteran did not 
engage in bad faith and the VA was somewhat at fault in the 
creation of these portions of the overpayment in question; 
recovery of these portions of the debt in question ($6,968.00 
in total) would result in undue hardship to the veteran.  

6.  The veteran, who had knowledge of the likely 
consequences, engaged in unfair and deceptive dealings with 
the VA in an attempt to gain at the VA's expense by retaining 
benefits to which he was not entitled for that part of the 
overpayment created from April 1999 to October 1999 ($4,182); 
his actions created this portion of the overpayment at issue.


CONCLUSIONS OF LAW

1.  Recovery of the overpayment of pension benefits in the 
amount of $6,968.00, plus accrued interest, would be against 
equity and good conscience, and recovery of that amount of 
the overpayment in question is waived.  38 U.S.C.A. § 5302 
(West 2002); 38 C.F.R. §§ 1.963(a), 1.965(a) (2003).

2.  Waiver of recovery of an overpayment of pension benefits 
in the calculated amount of $4,182 is precluded by a finding 
of bad faith on the part of the veteran.  38 U.S.C.A. § 
5302(c) (West 2002); 38 C.F.R. § 1.965(b) (2003).
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a).  
However, the United States Court of Appeals for Veterans 
Claims has held that the VCAA is not applicable to cases 
involving waiver of indebtedness.  See Barger v. Principi, 16 
Vet. App. 132 (2002).  Therefore, the Board will proceed with 
consideration of the appeal.

A waiver of indebtedness may be authorized in a case in which 
collection of the debt would be against equity and good 
conscience.  38 U.S.C.A. § 5302(b).  In essence, "equity and 
good conscience" means fairness to both the veteran and to 
the government.  38 C.F.R. § 1.965(a).  However, the law 
precludes waiver of recovery of an overpayment or waiver of 
collection of any indebtedness where any one of the following 
elements is found to exist: (1) fraud, (2) misrepresentation 
or (3) bad faith.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 
1.965(b).  It should be emphasized that only one of the three 
elements (fraud, misrepresentation, or bad faith) need be 
shown to preclude consideration of waiver of recovery of the 
indebtedness.  38 U.S.C.A. § 5302(c). 

In determining income for the purposes of non service-
connected pension benefits, payments of any kind from any 
source shall be counted as income during the 12-month 
annualization period in which received unless specifically 
excluded by 38 C.F.R. § 3.272.  See 38 C.F.R. § 3.271(a). 

Those entitled to pension must notify VA of any material 
change or expected change in income which would affect 
entitlement to receive, or the rate of, the benefit being 
paid.  The notice must be made when the recipient acquires 
knowledge that he will begin to receive additional income.  
38 C.F.R. § 3.660(a)(1).

"Bad faith" is defined in VA regulations as "unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government."  38 C.F.R. § 1.965(b).

The phrase "bad faith" is also defined in the Veterans 
Benefits Administration (VBA) CIRCULAR 20-90-5, dated 
February 12, 1990, as a "willful intention on the part of 
the claimant to seek an unfair advantage or to neglect or 
refuse to fulfill some duty or contractual obligation."  The 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (hereinafter 
Court) has invalidated the use of the above-cited phrase as 
an appropriate basis for a bad faith determination.  See 
Richards v. Brown, 9 Vet. App. 255 (1996).  In Richards, the 
Court found that the operative language in 38 C.F.R. § 
1.965(b)(2) limits bad faith to cases in which there is an 
intent to seek an unfair advantage.  Thus, the Court held 
that the use of the phrase "neglect or refuse to fulfill 
some duty or contractual obligation" found in the circular 
was inconsistent with the regulation and cannot be an 
appropriate basis for a bad faith determination.  Id.  

Consideration of equity and good conscience is intended to 
reach a result that is not unduly favorable or adverse to 
either the claimant or the Government. It is intended to 
achieve a result that is fair.  38 C.F.R. § 1.965(a) (2000).  
Six non-exclusive elements are set forth in the regulations 
that must be addressed to determine whether the facts and 
circumstances in a particular case dictate that collection of 
an overpayment would be against equity and good conscience.  
The following six elements, which are not intended to be 
inclusive, consist of:  (1) the fault of the debtor; (2) 
balancing of faults between the debtor and the VA; (3) undue 
hardship of collection on the debtor; (4) a defeat of the 
purpose of an existing benefit to the veteran; (5) the unjust 
enrichment of the veteran; and (6) whether the veteran 
changed positions to his/her detriment in reliance upon a 
granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 
1.965(a).  Each of the six elements must be addressed.  See 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

With the above criteria in mind, the relevant evidence will 
be summarized.  As an initial matter, the veteran does not 
contend, and the record does not show, that the debt in this 
case was not validly incurred.  There is no question that 
there was an overpayment of VA pension benefits based on 
incorrect information as to the veteran's income, as will be 
explained below.  Thus, the Board finds that the indebtedness 
in the calculated amount of $11,150.00 was properly 
established.  See Schaper v. Derwinski, 1 Vet. App. 430 
(1991).  

The veteran submitted a VA Form 21-527 (Income-Net Worth and 
Employment Statement) in January 1997 reflecting no income 
except for $374 a month in military retirement.  VA pension 
was ultimately awarded, with payments effective from February 
1, 1997, and the veteran was notified by letter dated in June 
1997 informing him of this award, and in additional letters, 
that it was his responsibility to immediately report any 
changes in income, as his pension award was dependent on his 
level of income.  However, it was not until a letter from the 
RO dated in March 1999 that the veteran was specifically 
informed that his pension award was based on the non receipt 
of any Social Security payments.

At an October 1999 hearing, the veteran testified that he was 
in receipt of payments from the Social Security 
Administration, and the veteran listed his Social Security 
award on a VA Form 21-0517-1 (Improved Pension Eligibility 
Verification Report) submitted in January 2000.  A Report of 
Contact dated in March 2000 indicates that payment of Social 
Security benefits were initiated in October 1998.  As a 
result of this award from the Social Security Administration, 
the veteran was informed by letter dated in March 2000 of a 
proposal to reduce his monthly VA pension award from $690 to 
$30 effective from November 1, 1998, due to the increase in 
the veteran's countable income accruing from the added Social 
Security benefit.  This letter also informed him that a delay 
in the response to the letter would result in the creation of 
a larger overpayment in his account.  By letter dated in June 
2000, the veteran was informed that his award would actually 
be terminated effective from November 1, 1998, because it had 
failed to consider the Social Security income for one of the 
veteran's children.  Thereafter, the veteran was notified by 
letter from the VA Debt Management Center in September 2000 
that as a result of the overpayment, the veteran owed the VA 
a total of $11,150.00.   

The veteran requested a waiver of the overpayment in 
question, and this request was denied by the Committee in a 
decision dated in August 2001.  In this decision, the 
Committee found that for those portions of the overpayment 
created for the period from November 1998 to April 1999 
($3,483.00) and from October 1999 to March 2000 ($3,485.00), 
the veteran did not engage in bad faith and the VA was 
somewhat at fault in the creation of these portions of the 
overpayment in question.  However, as the veteran at the time 
of this decision had not submitted an updated Financial  
Status Report, it could not be determined if recovery of 
these portions of the debt would result in hardship to the 
veteran.  In the absence of this information, it was 
determined that collection of these portions of the debt in 
question ($6,968.00 in total) would not be against equity and 
good conscience.  Since this decision, the veteran has 
submitted an updated Financial Status Report signed by him in 
January 2002.  

With respect to the remaining portion of the debt in 
question, incurred for the period from April 1999 to October 
1999 ($4,182), the Committee found that the veteran 
demonstrated bad faith because he knew his pension award was 
dependent on his level of income for this period, including 
that derived from the Social Security Administration, because 
the letter mailed to him in March 1999 discussed above 
specifically informed him that his pension award was based on 
the non receipt of any Social Security payments.  

In reviewing the evidence of record, the Board is in 
agreement with the demarcations with respect to the debt in 
question identified by the Committee.  That is, because the 
veteran was not specifically notified until March 1999 that 
his pension award was dependent on his Social Security 
income, it is reasonable to conclude that his failure to 
report his Social Security income from the time of this 
letter until his October 1999 testimony reporting the fact of 
the award represented an "intent to seek an unfair 
advantage" or bad faith.  Also, as the VA did not begin to 
terminate the veteran's pension award until March 2000, the 
veteran should not be responsible for the debt incurred from 
the time of his October 1999 hearing until March 2000, as 
this delay was due to the VA and not any inaction on the part 
of the VA.  

Having found that there is no indication of fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the veteran with respect to the those portions of the 
overpayment created for the period from November 1998 to 
April 1999 and from October 1999 to March 2000, the Board 
will turn to the question of whether recovery of the 
indebtedness for this period ($6,968) would be against equity 
and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 
1.963(a).  The first element to consider in this regard is 
the "fault of the debtor," which is defined as "[w]here 
actions of the debtor contribute to creation of the debt."  
38 C.F.R. § 1.965(a)(1). The second element is "balancing of 
faults," which requires a weighing of the fault of the 
debtor against the fault of VA.  38 C.F.R. § 1.965(a)(2).  
The record reflects that the veteran was advised on many 
occasions of his responsibility to promptly report any 
changes in income.  However, the evidence in this case 
suggests that circumstances such as the veteran's variously 
diagnosed psychiatric disorder may, as has been asserted by 
the veteran's representative in written argument dated in 
October 2002, have been a factor in his failure to promptly 
report the requested information.  Thus, it is not 
unreasonable to conclude that the while the veteran was at 
fault to some degree in the creation of the debt, his fault 
is diminished by factors beyond his control.  Again, 
attention is directed in this regard to the fact that the 
veteran was not specially notified that his pension award was 
dependent on Social Security earnings reported as "zero" 
until March 1999, and to the fact that the VA was somewhat at 
fault in that there was some delay on the part of the VA 
between the veteran's October 1999 testimony and the time in 
which the pension award was adjusted on this basis of this 
information.  In short with respect to balancing of faults, 
there was some degree of fault on the part of the veteran and 
on the part of the VA. 

The third element to be considered is "undue hardship," 
described as "[w]hether collection would deprive debtor or 
family of basis necessities."  38 C.F.R. § 1.965(a)(3).  The 
most recent Financial Status Report completed in January 2002 
described a financial picture in which monthly expenses 
exceeded monthly income ($1,237) by over $500.00.  
Significant debt ($924 monthly) was also listed, and the 
veteran reported having no cash reserves and rather limited 
assets.  The veteran has indicated that he has not been able 
to work since 1992 due to ruptured discs in his back (see 
April 1999 hearing transcript, page 10), and there is no 
indication that the veteran's employment situation is likely 
to improve.  In short, the given this financial picture of a 
severely limited fixed income that is insufficient to meet 
monthly expenses, it appears that the basic necessities of 
life would barely be covered solely by the veteran's listed 
income, if he was able to fully cover those expenses at all.  
Because of the veteran's very limited monthly resources, were 
VA to demand full recovery of the debt, this would likely 
interfere with his ability to provide for life's basic 
necessities, creating undue hardship.

The fourth element to be addressed is whether recovery of the 
overpayment would defeat the purpose for which the benefits 
were intended.  38 C.F.R. § 1.965(a)(4). The veteran's 
pension benefits are the product of a "needs-based program" 
intended to assure that wartime veterans who are permanently 
and totally disabled from non service-connected disability do 
not have less than the maximum annual pension rate on which 
to live.  In light of the veteran's limited resources, the 
Board believes that to force repayment of the debt in 
question would potentially defeat the purpose for which the 
benefits were intended.

The fifth element to be considered is "unjust enrichment," 
which means that failure to make restitution would result in 
unfair gain to the debtor.  38 C.F.R. § 1.965(a)(5).  In this 
case, the debt in question, as was concluded by the RO, does 
technically constitute unjust enrichment in that the veteran 
was awarded benefits for which he was not, at the time, 
entitled. 

The sixth element to be considered is whether reliance on VA 
benefits resulted in the veteran relinquishing a valuable 
right or incurring a legal obligation.  38 C.F.R. § 
1.965(a)(6).  The veteran has not claimed that he 
relinquished any right or incurred any legal obligation, nor 
do the facts show such.

A balancing of the considerations of equity and good 
conscience reflects that the veteran was somewhat at fault in 
the creation of the debt in question and that unjust 
enrichment resulted.  On the other hand, considerations of 
undue hardship and the intended purpose of the benefits 
favors the veteran, particularly in light of his limited 
income.  Thus, the Board concludes that the facts of this 
case, when weighed in light of the various elements of equity 
and good conscience, are in favor of the conclusion that a 
waiver of $6,968 of the overpayment is warranted.  
Accordingly, recovery of $6,968 of the overpayment in 
question would be against the principles of equity and good 
conscience, and a waiver of this amount of the overpayment, 
plus any accrued interest, is granted.

Turning now to the remaining portion of the overpayment in 
question, incurred for the period from April 1999 to October 
1999 ($4,182), the Board agrees with the determination of the 
Committee that found that the veteran demonstrated bad faith 
in connection with this portion of the debt in question 
because he knew his pension award was dependent on his level 
of income for this period, including that derived from the 
Social Security Administration, because the letter mailed to 
him in March 1999 discussed above specifically informed him 
that his pension award was based on the non receipt of any 
Social Security payments.  The Board notes that when it 
considers whether the veteran engaged in bad faith, it is not 
bound by the determination by the RO in this regard.  See 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  In the 
instant case, the denial of the waiver due to bad faith by 
the Committee was based upon a finding that there was a 
willful intention on the part of the claimant to seek an 
unfair advantage.  There is no indication in the Committee's 
reasoning that the finding of bad faith was improperly based 
on the veteran's neglect or refusal to fulfill some duty or 
contractual obligation, which has been nullified by the Court 
as a basis for a finding of bad faith.  See Richards, 9 Vet. 
App. at 255. 

Review of the evidence reveals that despite clear 
notification by the RO of the duty to do so, the veteran 
deliberately failed to report receipt of the Social Security 
income for the period in question and continued to receive VA 
benefits based on incorrect and false reports of income.  As 
noted above, it is the responsibility of a pension recipient 
to notify VA of all circumstances that will affect 
entitlement to receive the rate of the benefit being paid, 
and such notice must be provided when the recipient acquires 
knowledge that his or her income has changed.  See 38 C.F.R. 
§§ 3.277, 3.660(a)(1).  The evidence makes it abundantly 
clear that the veteran was informed specifically and 
repeatedly of the responsibility of reporting changes in his 
income but he failed to do so.  

The Board further observes that even if the veteran did not 
read or "understand" the instructions from VA, persons 
dealing with the Government are charged with knowledge of 
federal statutes and lawfully promulgated agency regulations 
"regardless of actual knowledge of what is in the 
[r]egulations or of the hardship resulting from innocent 
ignorance."  See Morris v Derwinski, 1 Vet. App. 260, 265 
(1991) [citing Fed. Crop Ins. Corp. v. Merrill, 33 U.S. 380, 
384-385, 68 S. Ct. 1, 3, 92 L.Ed. 10 (1947)].  The fact that 
the veteran has reported that he has completed high school 
and two years of college (see VA Form 21-527 received in 
January 1997) also weighs against finding in favor of the 
veteran on this basis.  Finally, while the Board recognizes 
the significant nature of the veteran's psychiatric 
impairment, the veteran was fairly recently judged to be 
competent for VA purposes following a February 1997 VA 
psychiatric examination.  

After consideration of the record and the applicable 
regulatory provisions, the Board finds that the veteran, who 
clearly had knowledge of the likely consequences, engaged in 
unfair and deceptive dealings with the VA in an attempt to 
gain at the VA's expense by willfully concealing information 
concerning the income described above, thus retaining VA 
benefits that he was not entitled to.  The veteran was fully 
informed of the VA action to be taken if he improperly 
reported his income, and he thus clearly had knowledge of the 
likely consequences of his actions.

Based on the evidence of record, the Board finds that the 
veteran purposely did not inform the VA of the award of 
Social Security benefits for the time period in question in 
order to retain the full amount of VA disability pension 
benefits that he was receiving.  That is, the veteran, in an 
unfair and deceptive manner, refused to inform the VA 
accurately of his income so that he could wrongfully continue 
to receive VA benefits to which he was not entitled.  In 
light of the foregoing, the Board finds that the evidence 
clearly establishes that the veteran engaged in bad faith 
when he failed to report the Social Security income for the 
time period in question, despite repeated notices by VA 
regarding his responsibility to timely report changes in his 
income.  This leads the Board to the conclusion that the 
veteran's actions in the creation of $4,182 of the 
overpayment in question were intentional, as he clearly knew 
that his pension award was dependent on his level of income.  
If so, his actions could have been for no other purpose than 
to gain unfair advantage in his dealings with VA.  He was 
successful in this respect, as evidenced by this portion of 
the overpayment.  Thus, the Board is compelled to find that 
the veteran engaged in bad faith in the creation of the 
$4,182 of the overpayment at issue.  

As for the contentions concerning the financial hardship 
imposed by recovery of the debt in question, financial 
hardship is an element of the standard of equity and good 
conscience.  As discussed above, when the overpayment of VA 
benefits results from such bad faith on the part of the 
veteran, waiver of recovery of this debt is precluded by law, 
regardless of the veteran's current financial status or any 
of the other elements of the standard of equity and good 
conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b).  In 
short, the Board's finding of bad faith precludes the 
granting of waiver of recovery of $4,182 of the overpayment 
of pension benefits now at issue, notwithstanding the 
provisions of 38 C.F.R. § 1.965(a) regarding the standard of 
equity and good conscience.  See Farless v. Derwinski, 2 Vet. 
App. 555, 556-557 (1992).


ORDER

Waiver of recovery of the overpayment of pension benefits in 
the amount of $6,968.00, plus accrued interest, is granted. 

Waiver of recovery of an overpayment of pension benefits in 
the calculated amount of $4,182 is denied. 



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



